FILE COPY

                                                                              NUECES COUNTY COURTHOUSE
CHIEF JUSTICE
                                                                              901 LEOPARD, 10TH FLOOR
  DORI CONTRERAS
                                                                              CORPUS CHRISTI, TEXAS 78401
                                                                              361-888-0416 (TEL)
JUSTICES
                                                                              361-888-0794 (FAX)
  GINA M. BENAVIDES
  NORA L. LONGORIA
                                                                              HIDALGO COUNTY
  LETICIA HINOJOSA

                                     Court of Appeals
                                                                              COURTHOUSE ANNEX III
  RODOLFO “RUDY” DELGADO
                                                                              100 E. CANO, 5TH FLOOR
  GREGORY T. PERKES
                                                                              EDINBURG, TEXAS 78539
                                                                              956-318-2405 (TEL)
CLERK
  DORIAN E. RAMIREZ                Thirteenth District of Texas               956-318-2403 (FAX)

                                                                              www.txcourts.gov/13thcoa

                                        Thursday, May 16, 2019

      Hon. Inna Klein
      214th District Court
      901 Leopard, Room 902
      Corpus Christi, TX 78401
      * DELIVERED VIA E-MAIL *

      Re:          Cause No. 13-19-00134-CR and 13-19-00135-CR
                   Tr.Ct.No. 18FC-4767F and 18FC-2391F
      Style:       Justin Jones v. The State of Texas

      Dear Sir/Madam:

               Enclosed please find an order issued by this Court on this date.

                                                 Very truly yours,


                                                 Dorian E. Ramirez, Clerk

      Enc.
      cc: Hon. Larry Christopher Iles (DELIVERED VIA E-MAIL)
           Hon. Mark A. Gonzalez (DELIVERED VIA E-MAIL)
           Ms. Valerie J. Saenz (DELIVERED VIA E-MAIL)
           Hon. Anne Lorentzen (DELIVERED VIA E-MAIL)